Bronson, Chief Justice.
The writ of error and order to stay proceedings did not supersede the capias ad satisfaciendum on which the plaintiff had been previously arrested. (21 Wend. 287.) And the sheriff having suffered the plaintiff to escape, the defendants were at liberty to issue a new execution, as they did on the 22d of June. (4 Cow. 553; 6 id. 465.) The writ of error and order to stay did not stay the issuing *of the second or alias ca. sa., because the order had not been served on the defendants’ attorneys. It has not been so served to this day. (2 R. S. 597, § 30.) The sheriff did not detain the plaintiff on the jail limits under the first ca. sa.; but discharged him out of custody, and the writ was returned. The proceedings of the defendants seem to have been regular in all respects. Motion denied, with $7 costs of opposing.